Name: Regulation (EU) 2018/643 of the European Parliament and of the Council of 18 April 2018 on rail transport statistics
 Type: Regulation
 Subject Matter: economic analysis;  transport policy;  information technology and data processing;  land transport
 Date Published: nan

 2.5.2018 EN Official Journal of the European Union L 112/1 REGULATION (EU) 2018/643 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 April 2018 on rail transport statistics (recast) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EC) No 91/2003 of the European Parliament and of the Council (3) has been substantially amended several times (4). Since further amendments are to be made, that Regulation should be recast in the interests of clarity. (2) Railways are an important part of the Union's transport networks. (3) Statistics on the transport of goods and passengers by rail are necessary to enable the Commission to monitor and develop the common transport policy, as well as the transport elements of policies relating to the regions and to trans-European networks. (4) Statistics on rail safety are also necessary to enable the Commission to prepare and monitor Union action in the field of transport safety. The European Union Agency for Railways collects data on accidents under Annex I to Directive 2004/49/EC of the European Parliament and of the Council (5) as regards common safety indicators and common methods of calculating accident costs. (5) Statistics at Union level on rail transport are also required in order to fulfil the monitoring tasks provided for in Article 15 of Directive 2012/34/EU of the European Parliament and of the Council (6). (6) Statistics at Union level on all modes of transport should be collected according to common concepts and standards, with the aim of achieving the fullest practicable comparability between transport modes. (7) It is important to avoid duplication of work and to optimise the use of existing information that is capable of being used for statistical purposes. To that end, and with a view to providing easily accessible and useful information to Union citizens and other stakeholders on rail transport safety and interoperability of the rail system, including the rail infrastructure, appropriate cooperation agreements on statistical activities should be established between the Commission's services and relevant entities, including at international level. (8) A balance should be struck between the needs of the users and the burden on respondents when producing European statistics. (9) In its report to the European Parliament and to the Council on its experience acquired in applying Regulation (EC) No 91/2003, the Commission referred to the fact that long-term developments will probably result in the suppression or the simplification of the data already collected under that Regulation, and that the aim is to reduce the data transmission period for annual data on rail passengers. The Commission should continue to provide reports at regular intervals on the implementation of this Regulation. (10) The coexistence of publicly and privately owned railway undertakings operating in a commercial rail transport market requires an explicit specification of the statistical information which should be provided by all railway undertakings and disseminated by Eurostat. (11) Since the objective of this Regulation, namely the creation of common statistical standards which permit the production of harmonised data and which are to be implemented in each Member State under the authority of the bodies and institutions in charge of producing official statistics, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (12) Regulation (EC) No 223/2009 of the European Parliament and of the Council (7) provides a reference framework for the provisions laid down by this Regulation. (13) In order to reflect new developments in the Member States while, at the same time, maintaining the harmonised collection of rail transport data across the Union, and with a view to maintaining the high quality of the data transmitted by the Member States, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of amending this Regulation to adapt the technical definitions and to provide for additional technical definitions. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (8). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (14) The Commission should ensure that those delegated acts do not impose a significant additional burden on the Member States or on the respondents. (15) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission as regards the specification of the information to be supplied for the reports on the quality and comparability of the results, and the arrangements for the dissemination of those results by the Commission (Eurostat). Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (9). (16) The European Statistical System Committee has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Objective The objective of this Regulation is to establish common rules for the production of rail transport statistics at Union level. Article 2 Scope This Regulation shall cover all railways in the Union. Each Member State shall report statistics which relate to rail transport on its national territory. Where a railway undertaking operates in more than one Member State, the national authorities concerned shall require the undertaking to provide data separately for each country in which it operates so as to enable national statistics to be compiled. Member States may exclude from the scope of this Regulation: (a) railway undertakings which operate entirely or mainly within industrial and similar installations, including harbours; (b) railway undertakings which mainly provide local tourist services, such as preserved historical steam railways. Article 3 Definitions 1. For the purposes of this Regulation, the following definitions apply: (1) reporting country means the Member State transmitting data to Eurostat; (2) national authorities means national statistical institutes and other bodies responsible in each Member State for producing European statistics; (3) railway means a line of communication made up by rail exclusively for the use of railway vehicles; (4) railway vehicle means mobile equipment running exclusively on rails, moving either under its own power (tractive vehicles) or hauled by another vehicle (coaches, railcar trailers, vans and wagons); (5) railway undertaking means any public or private undertaking which provides services for the transport of goods and/or passengers by rail. Undertakings whose only business is to provide services for the transport of passengers by metro, tram and/or light rail are excluded; (6) transport of goods by rail means the movement of goods using railway vehicles between the place of loading and the place of unloading; (7) transport of passengers by rail means the movement of passengers using railway vehicles between the place of embarkation and the place of disembarkation. The transport of passengers by metro, tram and/or light rail is excluded; (8) metro (also known as subway, metropolitan railway or underground) means an electric railway for the transport of passengers with the capacity for a heavy volume of traffic and characterised by exclusive rights-of-way, multi-car trains, high speed and rapid acceleration, sophisticated signalling as well as the absence of level crossings to allow a high frequency of trains and high platform load. Metros are also characterised by closely spaced stations, normally meaning a distance of 700 to 1 200 m between the stations. High speed refers to the comparison with trams and light rail, and means here approximately 30 to 40 km/h on shorter distances, 40 to 70 km/h on longer distances; (9) tram (streetcar) means a passenger road vehicle designed to seat more than nine persons (including the driver), which is connected to electric conductors or powered by diesel engine and which is rail-borne; (10) light rail means a railway for the transport of passengers that often uses electrically powered rail-borne cars operating singly or in short trains on fixed duo-rail lines. There is generally a distance of less than 1 200 m between stations/stops. In comparison to metros, light rail is more lightly constructed, is designed for lower traffic volumes and usually travels at lower speeds. It is sometimes difficult to make a precise distinction between light rail and trams; trams are generally not separated from road traffic, whereas light rail may be separated from other systems; (11) national transport means rail transport between two places (a place of loading/embarkation and a place of unloading/disembarkation) located in the reporting country. It may involve transit through a second country; (12) international transport means rail transport between a place (of loading/embarkation or unloading/disembarkation) in the reporting country and a place (of loading/embarkation or unloading/disembarkation) in another country; (13) transit means rail transport through the reporting country between two places (a place of loading/embarkation and a place of unloading/disembarkation) outside the reporting country. Transport operations involving loading/embarkation or unloading/disembarkation of goods/passengers at the border of the reporting country from/onto another mode of transport are not considered as transit; (14) rail passenger means any person, excluding members of the train crew, who makes a trip by rail. For accident statistics, passengers trying to embark/disembark onto/from a moving train are included; (15) number of passengers means the number of trips by rail passengers, where each trip is defined as the movement from the place of embarkation to the place of disembarkation, with or without transfers from one rail vehicle to another. If passengers use the services of more than one railway undertaking, when possible they shall not be counted more than once; (16) passenger-km means the unit of measure representing the transport of one passenger by rail over a distance of one kilometre. Only the distance on the national territory of the reporting country shall be taken into account; (17) weight means the quantity of goods in tonnes (1 000 kilograms). The weight to be taken into consideration includes, in addition to the weight of the goods transported, the weight of packaging and the tare weight of containers, swap bodies, pallets as well as road vehicles transported by rail in the course of combined transport operations. If the goods are transported using the services of more than one railway undertaking, when possible the weight of goods shall not be counted more than once; (18) tonne-km means the unit of measure of goods transport which represents the transport of one tonne (1 000 kilograms) of goods by rail over a distance of one kilometre. Only the distance on the national territory of the reporting country shall be taken into account; (19) train means one or more railway vehicles hauled by one or more locomotives or railcars, or one railcar travelling alone, running under a given number or specific designation from an initial fixed point to a terminal fixed point. A light engine, that is to say, a locomotive travelling on its own, is not considered to be a train; (20) train-km means the unit of measure representing the movement of a train over one kilometre. The distance used is the distance actually run, if available, otherwise the standard network distance between the origin and destination shall be used. Only the distance on the national territory of the reporting country shall be taken into account; (21) full train load means any consignment comprising one or more wagonloads transported at the same time by the same sender at the same station and forwarded with no change in train composition to the address of the same consignee at the same destination station; (22) full wagon load means any consignment of goods for which the exclusive use of a wagon is required, whether or not the total loading capacity is utilised; (23) TEU (Twenty-foot Equivalent Unit) means a standard unit based on an ISO container of 20 feet length (6,10 m), used as a statistical measure of traffic flows or capacities. One standard 40' ISO Series 1 container equals 2 TEUs. Swap bodies under 20 feet correspond to 0,75 TEU, between 20 feet and 40 feet to 1,5 TEU and over 40 feet to 2,25 TEU. 2. The Commission is empowered to adopt delegated acts in accordance with Article 10 amending this Article to adapt the technical definitions set out in points (8), (9), (10), (21), (22) and (23) of paragraph 1 of this Article and to provide for additional technical definitions, when needed to take into account new developments which require a certain level of technical detail to be defined in order to ensure the harmonisation of statistics. When exercising that power the Commission shall ensure that the delegated acts do not impose a significant additional burden on the Member States or on the respondents. Furthermore, the Commission shall duly justify the statistical actions for which those delegated acts provide, using, where appropriate, cost-effectiveness analysis, including an assessment of the burden on respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009. Article 4 Data collection 1. The statistics to be collected are set out in the Annexes to this Regulation. They shall cover the following types of data: (a) annual statistics on goods transport  detailed reporting (Annex I); (b) annual statistics on passenger transport  detailed reporting (Annex II); (c) quarterly statistics on goods and passenger transport (Annex III); (d) regional statistics on goods and passenger transport (Annex IV); (e) statistics on traffic flows on the rail network (Annex V). 2. Member States shall report under Annexes I and II data for undertakings that have: (a) a total volume of goods transport of at least 200 000 000 tonne-km or at least 500 000 tonnes; (b) a total volume of passenger transport of at least 100 000 000 passenger-km. Reporting under Annexes I and II shall be optional in respect of undertakings falling below the thresholds referred to in points (a) and (b). 3. Member States shall report under Annex VIII the total data for undertakings falling below the thresholds referred to in paragraph 2 if those data are not reported under Annexes I and II, as specified in Annex VIII. 4. For the purposes of this Regulation, goods shall be classified in accordance with Annex VI. Dangerous goods shall additionally be classified in accordance with Annex VII. Article 5 Data sources 1. Member States shall designate a public or private organisation to participate in collecting the data required in accordance with this Regulation. 2. The necessary data may be obtained using any combination of the following sources: (a) compulsory surveys; (b) administrative data, including data collected by regulatory authorities, in particular the rail freight waybill if one is available; (c) statistical estimation procedures; (d) data supplied by professional organisations in the rail industry; (e) ad hoc studies. 3. The national authorities shall take measures for the coordination of the data sources used and to ensure the quality of the statistics transmitted to Eurostat. Article 6 Transmission of statistics to Eurostat 1. Member States shall transmit the statistics referred to in Article 4 to Eurostat. 2. The Commission shall adopt implementing acts laying down the arrangements for the transmission of the statistics referred to in Article 4. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 7 Dissemination 1. Statistics based on the data specified in Annexes I to V and VIII shall be disseminated by the Commission (Eurostat). 2. The Commission shall adopt implementing acts laying down the arrangements for the dissemination of results. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 8 Quality of statistics 1. In order to assist Member States in maintaining the quality of statistics in the domain of rail transport, Eurostat shall develop and publish methodological recommendations. These recommendations shall take account of the best practices of national authorities, of railway undertakings and of professional organisations for the railway industry. 2. Member States shall take all measures necessary to ensure the quality of the data transmitted. 3. The quality of the statistical data shall be evaluated by Eurostat. To this end, on request by Eurostat, Member States shall supply information on the methods used in producing the statistics. 4. For the purposes of this Regulation, the quality criteria to be applied to the data to be transmitted are those referred to in Article 12(1) of Regulation (EC) No 223/2009. 5. The Commission shall adopt implementing acts specifying the detailed arrangements, structure, periodicity and comparability elements for the standard quality reports. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 9 Reports on implementation By 31 December 2020 and every four years thereafter, the Commission, after consulting the European Statistical System Committee, shall submit a report to the European Parliament and to the Council on the implementation of this Regulation and on future developments. In that report, the Commission shall take account of relevant information provided by Member States relating to the quality of the data transmitted, the data collection methods used and information on potential improvements and on users' needs. In particular, that report shall: (a) assess the benefits, accruing to the Union, the Member States and the providers and users of statistical information, of the statistics produced, in relation to their costs; (b) assess the quality of the data transmitted, the data collection methods used and the quality of the statistics produced. Article 10 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 3(2) shall be conferred on the Commission for a period of five years from 13 December 2016. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 3(2) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 3(2) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 11 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 12 Repeal Regulation (EC) No 91/2003 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex X. Article 13 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 18 April 2018. For the European Parliament The President A. TAJANI For the Council The President L. PAVLOVA (1) Opinion of 6 December 2017 (not yet published in the Official Journal). (2) Position of the European Parliament of 14 March 2018 (not yet published in the Official Journal), and decision of the Council of 12 April 2018. (3) Regulation (EC) No 91/2003 of the European Parliament and of the Council of 16 December 2002 on rail transport statistics (OJ L 14, 21.1.2003, p. 1). (4) See Annex IX. (5) Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Community's railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (OJ L 164, 30.4.2004, p. 44). (6) Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (OJ L 343, 14.12.2012, p. 32). (7) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). (8) OJ L 123, 12.5.2016, p. 1. (9) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I ANNUAL STATISTICS ON GOODS TRANSPORT  DETAILED REPORTING List of variables and units of measurement Goods transported in:  tonnes  tonne-km Goods train movements in:  train-km Number of intermodal transport units carried in:  number  TEU (20-foot-equivalent unit) (for containers and swap bodies) Reference period One year Frequency Every year List of tables with the breakdown for each table Table I1: goods transported, by type of transport Table I2: goods transported, by type of goods (Annex VI) Table I3: goods transported (for international and transit traffic) by country of loading and country of unloading Table I4: goods transported, by category of dangerous goods (Annex VII) Table I5: goods transported, by type of consignment (optional) Table I6: goods transported in intermodal transport units, by type of transport and by type of transport unit Table I7: number of loaded intermodal transport units carried, by type of transport and by type of transport unit Table I8: number of empty intermodal transport units carried, by type of transport and by type of transport unit Table I9: goods train movements Deadline for transmission of data Five months after end of reference period First reference period for tables I1, I2 and I3 2003 First reference period for tables I4, I5, I6, I7, I8 and I9 2004 Notes 1. Type of transport is broken down as follows:  national  international-incoming  international-outgoing  transit 2. Type of consignment may be broken down as follows:  full train loads  full wagon loads  other 3. Type of transport unit is broken down as follows:  containers and swap bodies  semi-trailers (unaccompanied)  road vehicles (accompanied) 4. For Table I3, Eurostat and the Member States may make arrangements to facilitate consolidation of data originating from undertakings in other Member States, in order to ensure the coherence of these data. 5. For Table I4, Member States shall indicate which categories of traffic, if any, are not covered by the data. 6. For tables I2 to I8 where complete information on transit transport is not available, Member States shall report all available data. ANNEX II ANNUAL STATISTICS ON PASSENGER TRANSPORT  DETAILED REPORTING List of variables and units of measurement Passengers transported in:  number of passengers  passenger-km Passenger train movements in:  train-km Reference period One year Frequency Every year List of tables with the breakdown for each table Table II1: passengers transported, by type of transport Table II2: international passengers transported, by country of embarkation and by country of disembarkation Table II3: passenger train movements Deadline for transmission of data Eight months after end of reference period First reference period 2016 Notes 1. Type of transport is broken down as follows:  national  international 2. For Tables II1 and II2, Member States shall report data including information from ticket sales outside the reporting country. This information may be obtained either directly from the national authorities of other countries or through international compensation arrangements for tickets. ANNEX III QUARTERLY STATISTICS ON GOODS AND PASSENGER TRANSPORT List of variables and units of measurement Goods transported in:  tonnes  tonne-km Passengers transported in:  number of passengers  passenger-km Reference period One quarter Frequency Every quarter List of tables with the breakdown for each table Table III1: goods transported Table III2: passengers transported Deadline for transmission of data Three months after end of reference period First reference period First quarter of 2004 Notes 1. Tables III1 and III2 may be reported on the basis of provisional data, including estimates. For Table III2, Member States may report data based on ticket sales in the reporting country or any other available source. 2. These statistics shall be supplied for the undertakings covered by Annexes I and II. ANNEX IV REGIONAL STATISTICS ON GOODS AND PASSENGER TRANSPORT List of variables and units of measurement Goods transported in:  tonnes Passengers transported in:  number of passengers Reference period One year Frequency Every five years List of tables with the breakdown for each table Table IV1: national goods transport by region of loading and region of unloading (NUTS 2) Table IV2: international goods transport by region of loading and unloading (NUTS 2) Table IV3: national passenger transport by region of embarkation and region of disembarkation (NUTS 2) Table IV4: international passenger transport by region of embarkation and region of disembarkation (NUTS 2) Deadline for transmission of data 12 months after end of reference period First reference period 2005 Notes 1. Where the place of loading or unloading (Tables IV1, IV2) or embarkation or disembarkation (Tables IV3, IV4) is outside the European Economic Area, Member States shall report only the country. 2. In order to assist Member States in the preparation of these tables, Eurostat shall provide Member States with a list of UIC station codes and the corresponding NUTS codes. 3. For Tables IV3 and IV4, Member States may report data based on ticket sales or any other available source. 4. These statistics shall be supplied for the undertakings covered by Annexes I and II. ANNEX V STATISTICS ON TRAFFIC FLOWS ON THE RAIL NETWORK List of variables and units of measurement Goods transport:  number of trains Passenger transport:  number of trains Other (service trains, etc.) (optional):  number of trains Reference period One year Frequency Every five years List of tables with the breakdown for each table Table V1: goods transport, by network segment Table V2: passenger transport, by network segment Table V3: other (service trains, etc.), by network segment (optional) Deadline for transmission of data 18 months after end of reference period First reference period 2005 Notes 1. Member States shall define a set of network segments to include at least the rail trans-European network (TEN) on their national territory. They shall communicate to Eurostat:  the geographical coordinates and other data needed to identify and map each network segment as well as the links between segments,  information on the characteristics (including the capacity) of the trains using each network segment. 2. Each network segment which is part of the rail TEN shall be identified by means of an additional attribute in the data record, in order to enable traffic on the rail TEN to be quantified. ANNEX VI NST 2007 Division Description 01 Products of agriculture, hunting, and forestry; fish and other fishing products 02 Coal and lignite; crude petroleum and natural gas 03 Metal ores and other mining and quarrying products; peat; uranium and thorium 04 Food products, beverages and tobacco 05 Textiles and textile products; leather and leather products 06 Wood and products of wood and cork (except furniture); articles of straw and plaiting materials; pulp, paper and paper products; printed matter and recorded media 07 Coke and refined petroleum products 08 Chemicals, chemical products, and man-made fibres; rubber and plastic products; nuclear fuel 09 Other non-metallic mineral products 10 Basic metals; fabricated metal products, except machinery and equipment 11 Machinery and equipment n.e.c.; office machinery and computers; electrical machinery and apparatus n.e.c.; radio, television and communication equipment and apparatus; medical, precision and optical instruments; watches and clocks 12 Transport equipment 13 Furniture; other manufactured goods n.e.c. 14 Secondary raw materials; municipal wastes and other wastes 15 Mail, parcels 16 Equipment and material utilised in the transport of goods 17 Goods moved in the course of household and office removals; baggage transported separately from passengers; motor vehicles being moved for repair; other non-market goods n.e.c. 18 Grouped goods: a mixture of types of goods which are transported together 19 Unidentifiable goods: goods which for any reason cannot be identified and therefore cannot be assigned to groups 01 16 20 Other goods n.e.c. ANNEX VII CLASSIFICATION OF DANGEROUS GOODS 1. Explosives 2. Gases, compressed, liquefied or dissolved under pressure 3. Flammable liquids 4.1. Flammable solids 4.2. Substances liable to spontaneous combustion 4.3. Substances which, in contact with water, emit flammable gases 5.1. Oxidising substances 5.2. Organic peroxides 6.1. Toxic substances 6.2. Substances liable to cause infections 7. Radioactive material 8. Corrosives 9. Miscellaneous dangerous substances Note: These categories are those defined in the regulations concerning the international carriage of dangerous goods by rail, usually known as the RID, as adopted under Directive 2008/68/EC of the European Parliament and of the Council (1). (1) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13). ANNEX VIII Table VIII.1 LEVEL OF TRANSPORT ACTIVITY IN GOODS TRANSPORT List of variables and units of measurement Goods transported in:  total tonnes  total tonne-km Goods train movements in:  total train-km Reference period One year Frequency Every year Deadline for transmission of data Five months after end of reference period First reference period 2017 Notes Only for undertakings with a total volume of freight transport of less than 200 million tonne-km and less than 500 000 tonnes and not reporting under Annex I (detailed reporting). Table VIII.2 LEVEL OF TRANSPORT ACTIVITY IN PASSENGER TRANSPORT List of variables and units of measurement Passengers transported in:  total passengers  total passenger-km Passenger train movements in:  total train-km Reference period One year Frequency Every year Deadline for transmission of data Eight months after end of reference period First reference period 2017 Notes Only for undertakings with a total volume of passenger transport of less than 100 million passenger-km and not reporting under Annex II (detailed reporting). ANNEX IX REPEALED REGULATION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Regulation (EC) No 91/2003 of the European Parliament and of the Council (OJ L 14, 21.1.2003, p. 1) Commission Regulation (EC) No 1192/2003 (OJ L 167, 4.7.2003, p. 13) Commission Regulation (EC) No 1304/2007 (OJ L 290, 8.11.2007, p. 14) Only Article 3 Regulation (EC) No 219/2009 of the European Parliament and of the Council (OJ L 87, 31.3.2009, p. 109) Only point 4.4 of the Annex Regulation (EU) 2016/2032 of the European Parliament and of the Council (OJ L 317, 23.11.2016, p. 105) ANNEX X CORRELATION TABLE Regulation (EC) No 91/2003 This Regulation Articles 1, 2 and 3 Articles 1, 2 and 3 Article 4(1), introductory wording Article 4(1), introductory wording Article 4(1)(a) Article 4(1)(a) Article 4(1)(c) Article 4(1)(b) Article 4(1)(e) Article 4(1)(c) Article 4(1)(f) Article 4(1)(d) Article 4(1)(g) Article 4(1)(e) Article 4(2), (3) and (4) Article 4(2), (3) and (4) Article 4(5)  Articles 5, 6 and 7 Articles 5, 6 and 7 Article 8(1) Article 8(1) Article 8(1a) Article 8(2) Article 8(2) Article 8(3) Article 8(3) Article 8(4) Article 8(4) Article 8(5) Articles 9, 10 and 11 Articles 9, 10 and 11  Article 12 Article 13 Article 13 Annex A Annex I Annex C Annex II Annex E Annex III Annex F Annex IV Annex G Annex V Annex J Annex VI Annex K Annex VII Annex L Annex VIII  Annex IX  Annex X